oO Fe JN DBD A F&F W NO —

NB bw KH RO DO BP BRD DR RO ee eee
oo NN WA FB WD NO KH ODO COC eo HN HD A F&F WH NY KS CS

Ci

bse 6:19-cv-01432-RBD-DCI Document15 Filed 08/28/19 Page 1 of 7 PagelD 74

FILED

UNITED STATES DISTRICT COURT?29 AUG 28 PH 4: 45
MIDDLE DISTRICT OF FLORIDA

CLERK, US DISTRICT Cou;
ORLANDO DIVISION MIDDLE DISTRICT FLOR
ORLANDO, FL

DAVID TOM, Case No.:

Plaintiff,

V. 6:19-CV-1432-ORL-37DCI

CITY OF INDIAN HARBOUR BEACH,
A MUNICIPALITY WITHIN THE
STATE OF FLORIDA
AND

INDIAN HARBOUR BEACH VOLUNTEER
FIRE DEPARTMENT INC.

 

Defendants.

 

 

PLAINTIFF’S OPPOSITION TO
DEFENDANT’S MOTION TO EXTEND TIME

Plaintiff David Tom files this motion respectfully opposing Joint Defendant’s
motion to extend time to respond to Plaintiff's complaint filed August 2, 2019, [Doc. 1]

and as grounds therefore says:

L Introduction and Relevant Procedural/Contractual History.

Both Defendants, CITY OF INDIAN HARBOUR BEACH (CITY) and INDIAN
HARBOUR BEACH VOLUNTEER FIRE DEPARTMENT, INC (IHBVFD) were
placed on notice of pending legal action for claims relating to Title VII of the Civil
Rights Act of 1964 via contractual agreement on or about May 3™ 2017. Mr. Ronald

Greninger of Dean, Ringers, Morgan and Lawton (DRML), Counsel for CITY ina

 

 
oO fo SN DH WO FF WD YN

MN wo NO WH WH BO KN KR Ro wm wm mm me ee
ao nN TN UO FF WHY HB KH Oo Oo Oe HN KH A BP WY NY KS OS

 

 

Se 6:19-cv-01432-RBD-DCI Document 15 Filed 08/28/19 Page 2 of 7 PagelD 75

worker’s compensation action, OJCC Case Number 17-002483RLD with authority from
his client - approved this stipulation in as part of a worker’s compensation settlement.
The General Release and Settlement Agreement contained mutually agreed
provisions allowing Plaintiff to sue CITY and any organization operating in privity with
CITY such as IHBVFD for claims arising from Title VII of the Civil Rights Act of 1964.

The General Release and Settlement Agreement was drafted by Mr. Alan
Kalinoski of DRML and modified accordingly by Mr. Ronald Greninger as well as
counsel for Plaintiff. The terms were agreeable to Mr. Greninger and his client and were
sent to Judge Dietz for approval. The settlement was approved July 25" 2017.

The EEOC Miami District Office issued a notice to Plaintiff on April 30° 2019
that a Notice of Right to Sue would be issued shortly from the US Department of Justice
with both Defendants carbon copied. A copy was sent to City Manager Mark Ryan at his
offices in City Hall and a copy was sent to IHBVFD at their location at Station 56 on
1116 Pinetree Drive.

The US Department of Justice issued Plaintiff his Notice of Right to Sue dated
May 8" 2019 and Plaintiff hand delivered Notice of Right to Sue to both IHBVD
President Michael Muldoon at 1116 Pinetree Dr on May 9" 2019 and City Manager Mark
Ryan in person at his offices at City Hall on May 10" 2019.

Plaintiff sent via USPS Certified Mail letters to City Manager Mark Ryan, City
Attorney Karl Bohne, City Insurer Florida League of Cities, City Counsel Jeffrey Mandel

at Fisher Phillips and IHBFVD Secretary Craig Finkelstein on or about July 2™4 2019

 
Oo CO NY NO A FB WH HNO —

NH NH NO NO KN KO RQ RR RO mm me ee me
ao nN DN UH BP HY NY KF GO CO OH HS NH NH BR WwW WB KS OC

ase 6:19-cv-01432-RBD-DCI Document 15 Filed 08/28/19 Page 3 of 7 PagelD 76

inquiring if an amicable outcome without litigation would be possible and which attorney
would be representing them in the subsequent legal proceedings.

Defendant IHBVFD did not respond to any forms of communication. Defendant
CITY via their counsel, Douglas Noah responded and requested a teleconference to
discuss the claim. On Friday, July 12", Plaintiff and Mr. Noah had a substantive phone
discussion regarding the issues and were unable to resolve them prior to litigation. On
July 13 2019, Mr. Noah was provided via email courtesy copies of a first draft of

Plaintiffs complaint, EEOC charge and other relevant documents to his claim.

Il. Legal Argument and Authority.

Defendants make motion to extend time pursuant to Fed. R. Civ. P. 6(b)(1)(B)
utilizing the grounds of the excusable neglect provision.

Both defendants were placed on notice of pending legal action on five separate
occasions over a span of 2 years: May 2017, July 2017, April 2019, May 2019 and July
2019, not counting service of this action.

Counsel for CITY was provided a courtesy copy of the proposed complaint in
good faith in July 2019 in order to ensure timely filing of a response.

Plaintiff respectfully asks this court to consider that being placed on notice of
pending legal action for over 2 years rules out a claim of excusable neglect.

This Court’s Local Rule 3.01(g) states in part, “, the moving party shall confer with
counsel for the opposing party in a good faith effort to resolve the issues raised by the

motion, and shall file with the motion a statement: “ and “A certification to the effect that

 

 

 
Oo Oo NN DW HH & W KH =

—
Q

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

id

 

hse 6:19-cv-01432-RBD-DCI Document 15 Filed 08/28/19 Page 4 of 7 PagelD 77

opposing counsel was unavailable for a conference before filing a motion is insufficient to
satisfy the parties’ obligation to confer”

Plaintiff received notification of Joint Defendant’s request for extension at 4:30PM
August 27" 2019 from DRML paralegal Ms. Antoinette Braga via email.

Plaintiff received commination from Ms. Braga around 11AM August 28" that Mr.
Wilson’s family emergency made him unavailable for conference and they would be filing
their motion in one hour.

This Court’s Local Rule 3.01(g) states parties must confer with counsel for the
opposing party in good faith, and although an argument can be made that counsel’s
paralegal conferred in good faith, I defer to this Court’s authority on such a determination
on compliance.

Due to Mr. Wilson’s family emergency, he was not available to confer and
comply with Local Rule 3.01(g).

For these reasons, Plaintiff asks this court to consider Defendant’s Motion to
Extend Time not compliant with Local Rule 3.01(g).

II. Continuation of Retaliation and Bad Faith.

Fundamentally, the issues raised in the complaint filed August 2, 2019, [Doc. 1]
relate to retaliation, bad faith and disparate treatment of Plaintiff by Defendants.

Plaintiff was on the receiving end of a bully in Station 56 and Defendants are still
trying to bully Plaintiff via their counsel by not adhering to filing deadlines.

Counsel for CITY, DRML has over 20 qualified attorneys that are more than

capable of meeting this action’s filing deadline.

 

 
Co Co ND A PP WD NY

NN NO BPO NY NH KN KO KRDO RD mm
oo NN UN BR WY NY SH DGD OO DB NT DH A FP WHO LHP KK CO

fase 6:19-cv-01432-RBD-DCI Document 15 Filed 08/28/19 Page 5 of 7 PagelD 78

Counsel for IHBVFD, Ford & Harrison has over 200 qualified attorneys that are
more than capable of meeting this action’s filing deadline.

Plaintiff extends condolences to Defendant’s counsel regarding the death in his
family, and suggests that one of the other 200+ capable attorneys at Ford & Harrison

should be able to service the needs of their client in light of Mr. Wilson’s loss.

IV. Deprivation of Peekaboo.

Plaintiff is an uncle to a soon to be 2-year-old who resides in Boston with a
birthday of September 3". Plaintiff enjoys spending time playing Peekaboo with his
nephew.

Cognizant of filing deadlines, Plaintiff cancelled plans to attend a birthday
celebration, including Peekaboo time - in order to respond to Defendant’s filings in a
timely fashion.

As object permanence develops in an infant, the actions of Plaintiff engaging in
activities relating to games such as Peekaboo, Hide and Seek, et seq. become increasingly

transparent and ineffectual, very much like Defendant’s excusable neglect argument.

V. Conclusion.

Defendants were placed on notice of pending litigation on numerous separate
occasions, beginning in May 2017 and with courtesy copies of proposed litigation sent to
counsel in July 2019. Over 2 years of notice of pending legal action on five separate

occasion should be sufficient, and hurricane preparations are immaterial to this fact.

 

 

 
0 Oo NA UW F&F WY) NY =

NHN NH WN BH KH DP NO BR DRO wm mm Om i ee ee
aoa SI DH ON FF WD NO K|§ 83D OO CO TI DB A F&F WH LH KH OC

 

HSe 6:19-cv-01432-RBD-DCI Document 15 Filed 08/28/19 Page 6 of 7 PagelD 79

Plaintiff cancelled plans for Peekaboo with his nephew in order to ensure timely
response to all Defendants’ filings.

Therefore, Plaintiff submits that Defendant’s argument for extension for time
based on excusable neglect pursuant to Fed. R. Civ. Pro. 6(b)(1)(B), although neglectful

should not be considered excusable.

CERTIFICATE OF GOOD FAITH
I HEREBY CERTIFY that pursuant to this Court’s Local Rule 3.01(g), on
August 27" 2019, the undersigned had a short email exchange that may or may not
comply with Local Rule 3.01(g) with Antoinette Braga, paralegal to Defendant’s counsel
Douglas Noah/Patricia Chapman in an attempt to resolve this issue. Plaintiff did not
confer with Mr. Louis Wilson in accordance with Local Rule 3.01(g) due to the death in
his family and his subsequent unavailability.

Plaintiff respectfully opposes jointly proposed motion to extend time.

CERTIFICATE OF SERVICE
I certify that on August 28" 2019, I filed a copy of the foregoing with the Clerk of
the Court in person and an electronic copy was sent to Douglas Noah, counsel for
Defendant — CITY OF INDIAN HARBOUR BEACH, Patricia M. Rego Chapman,
counsel for Defendant - CITY OF INDIAN HARBOUR BEACH, and Louis Wilson,
counsel for Defendant - INDIAN HARBOUR BEACH VOLUNTEER FIRE

DEPARTMENT, INC.

 

 
Oo Oo NSN DB OH F&F YH Ne

| ee ee
ye KF Oo Oo moO JN DH UO Fe YY YY KF OS

ase 6:19-cv-01432-RBD-DCI Document 15 Filed 08/28/19 Page 7 of 7 PageID 80

Dated: August 28, 2019 Respectfully Submitted,

 

David Tom

1058 Herne Ave
Palm Bay, FL 32907
321-725-9212

Pro Se

 

 

 
